DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 
Reasons For Allowance
The Office has withdrawn the rejections set forth in the Final Rejection mailed 9/16/2021.  Applicant’s arguments, filed 11/22/2021, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 11/22/2021.   See, for example, the remarks set forth on pages 7-8.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Sajana, T., et al., “Survey on Clustering Techniques for Big Data Mining”, Indian Journal of Science and Technology, Vol. 9, Issue 3, January 2016, pp. 1-12.
Algorithms employing centroid calculations:  CMEANS Algorithm [partitioned-based clustering algorithm] to partition a dataset into clusters (p. 5, section 5.1 FCM – Fuzzy CMEANS algorithm); BIRCH [hierarchical-based clustering] employs a cluster refining step to iteratively reassign data points to the closest centroids (p. 6, section 6.1 BIRCH – Balanced Iterative Reducing and Clustering using Hierarchies).


Bangui, Hind, et al., “Exploring Big Data Clustering Algorithms for Internet of Things Applications”, IoTBDS 2018 Proceedings, © 2018 SCITEPRESS, pp. 269-276.
Discusses the challenges across Big Data as a key analytics tool for IoT (Abstract); Centroid-based algorithms reduce all comparisons between objects and clusters into simple comparisons between objects and the medoids of the clusters (pp. 270-271, section Centroid-based clustering algorithm); Use of MapReduce to generate new particle centroids for evaluation (p. 271, section Co-clustering algorithm, right column, top para); PAM, Partitioning Around Medoids, is a centroid-based clustering mechanism that first chooses k initial medoids, then calculates the distance between object/non-medoid and the k initial medoids in order to assign each object to the cluster with the closest medoid (p. 271, section Co-clustering algorithm, right column, 1st full para).






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



December 16, 2021